Citation Nr: 0511413	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-03 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
October 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 decision by the RO in New York, New 
York, which in pertinent part, denied service connection for 
a back disorder.  A personal hearing was held before an RO 
hearing officer in July 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he has a back disorder due to 
service.  His service medical records are significant in this 
regard for an August 1958 finding of back pain.  At that 
time, he was admitted to the hospital with complaints of back 
pain for three days, which occurred while squatting and 
radiated from the lumbar area into his neck and was 
aggravated by coughing.  Post-service records include a March 
1997 VA examination in which the veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine and 
status post surgery for a herniated disk.  

There is also additional competent evidence which shows that 
the current back disability may be related to the injury 
reported in service.  First, during the veteran's June 1999 
regional office hearing, he reported a continuity of back 
symptomatology since service, and such report can serve to 
satisfy the requirement for competent evidence that the 
disability may be related to service.  Duenas v. Principi, 18 
Vet. App. 298 (2004).  

The March 1997, examination did not provide an opinion as to 
whether the veteran's current back disability was related to 
service.  An examination and opinion are needed because, it 
does not appear that a medical professional has yet reviewed 
the claims folder and rendered an opinion as to whether the 
current low back disability is related to the reported in-
service injury.

Additionally, during the veteran's June 1999 hearing, he 
reported private treatment for his back at Samaritan Hospital 
in Troy, St. Mary's Hospital and treatment by Dr. Mincy, Dr. 
O'Brien, Dr. Pelletier and Dr. Stewart.  VA has an obligation 
to seek records of this treatment as they are pertinent to 
the veteran's claim on appeal.  38 U.S.C.A. § 5103A(b) (West 
2002).

Accordingly, this case is remanded for the following actions:

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
a back disorder from:
a)  Samaritan Hospital in Troy; 
b)  St. Mary's Hospital; 
c)  Dr. Mincy;
d)  Dr. O'Brien;
e)  Dr. Pelletier; and 
f)  Dr. Stewart

2.  Provide the veteran with an 
orthopedic examination.  The examiner 
must review the claims folder, and note 
such review in the examination report, or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether any back disability, at least as 
likely as not (50 percent probability or 
more), was caused or aggravated by an 
injury during active service.  The 
examiner should provide a rationale for 
the opinion.

3.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


